      Case 3:19-cr-00552-K Document 37 Filed 11/25/20      Page 1 of 1 PageID 79

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

UNITED STATES OF AMERICA                       '
                                               '
VS.                                            '   CASE NO.:     3:19-CR-552-K (01)
                                               '
ARTEZ THOMAS                                   '


           ORDER ACCEPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE
                    CONCERNING PLEA OF GUILTY

        After reviewing all relevant matters of record, including the Notice Regarding

Entry of a Plea of Guilty, the Consent of the defendant, and the Report and

Recommendation Concerning Plea of Guilty of the United States Magistrate Judge,

and no objections thereto having been filed within fourteen days of service in

accordance with 28 U.S.C. ' 636(b)(1), the undersigned District Judge is of the

opinion that the Report and Recommendation of the Magistrate Judge concerning

the Plea of Guilty is correct, and it is hereby accepted by the Court.   Accordingly,

the Court accepts the plea of guilty and Plea Agreement        and   the Defendant is

hereby adjudged guilty.    Sentence will be imposed in accordance with the Court=s

scheduling order.

        SO ORDERED.

        Signed November 25th, 2020.




                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE
